EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Ms. Manita Rawat (Reg. No. 61,944), on 8/31/2022. 

The application has been amended as follows: 
Please amend the claims filed on 7/28/2022 as follows. 
1. (Currently Amended) A system comprising:
a computing device configured to:
receive purchase data from a first device over a communication network, wherein the received purchase data comprises information associated with 
generate at least a first value based on the received purchased data, wherein the at least first value comprises information about whether the at least one purchase transaction is fraudulent; 
determine a value category for the at least one purchase transaction based on the at least [[a]] first value, wherein determining the value category further comprises:
applying, using a first machine learning process, each of a plurality of models to the at least one purchase transaction to generate a model score for each of the plurality of models;
determining a model category for each of the plurality of models based on the corresponding model score; and
determining the value category for the at least one purchase transaction based on the determined model categories;
determine a plurality of features associated with second machine learning process to the purchase data and the first value, wherein each feature of the plurality of features is associated with at least a second value;
determine a risk category for each of the plurality of features based on applying at least one binning process to the at least second value;
generate decision data based on the determined value category associated with the plurality of features, wherein the decision data comprises information associated with a plurality of conditions for determining whether the at least one purchase transaction is fraudulent;
determine whether the at least one purchase transaction is fraudulent based on the decision data;
generate transaction allowability data associated with in response to determining that the at least one purchase transaction is based on the decision data; or
generate transaction allowability data associated with in response to determining that the at least one purchase transaction is  based on the decision data; and
transmit the transaction allowability data to the first device in response to the received purchase data.
2. (Canceled)
3. (Currently Amended) The system of claim 1, wherein determining whether the at least one purchase transaction is fraudulent comprises comparing the decision data to the determined value category 
4. (Previously Presented) The system of claim 1, wherein the plurality of conditions comprises:
at least one condition that the at least one purchase transaction is associated with at least one value category; and
at least one condition that the at least one purchase transaction is associated with at least one risk category.
5. (Original) The system of claim 1, wherein determining whether the at least one purchase transaction is fraudulent comprises determining whether the at least one purchase transaction is to be allowed or denied.
6. (Original) The system of claim 1, wherein determining whether the transaction is fraudulent comprises determining whether the at least one purchase transaction is to be reviewed.
7. (Original) The system of claim 6, wherein the computing device is further configured to:
transmit a review request message to a second computing device, wherein the review request message identifies the at least one purchase transaction; and
receive, in response to the review request message, a review response message identifying whether the at least one purchase transaction is to be allowed or denied.
8. (Canceled)
9. (Original) The system of claim 1, wherein determining the plurality of features comprises applying at least one machine learning process to the at least one transaction and the at least second value.
10. (Original) The system of claim 9, wherein the at least one machine learning process was trained with historical purchase transactions.
11. (Original) The system of claim 1, wherein the computing device is configured to determine customer history data associated with the at least one purchase transaction, wherein determining the value category for the at least one purchase transaction is based on the associated customer history data.
12. (Currently Amended) A method comprising:
receiving, by a computing device, purchase data from a first device over a communication network, wherein the received purchase data comprises information associated with 
generate, by the computing device, at least a first value based on the received purchased data, wherein the at least first value comprises information about whether the at least one purchase transaction is fraudulent; 
determining, by the computing device, a value category for the at least one purchase transaction based on the at least [[a]] first value wherein determining the value category further comprises:
applying, using a first machine learning process, each of a plurality of models to the at least one purchase transaction to generate a model score for each of the plurality of models;
determining a model category for each of the plurality of models based on the corresponding model score; and
determining the value category for the at least one purchase transaction based on the determined model categories;
determining, by the computing device, a plurality of features associated with second machine learning process to the purchase data and the first value, wherein each feature of the plurality of features is associated with at least a second value;
determining, by the computing device, a risk category for each of the plurality of features based on applying at least one binning process to the at least second value;
generating, by the computing device, decision data based on the determined value category the decision data comprises information associated with a plurality of conditions for determining whether the at least one purchase transaction is fraudulent;
determining, by the computing device, whether the at least one purchase transaction is fraudulent based on the decision data;
generating, by the computing device, transaction allowability data associated with in response to determining that the at least one purchase transaction is  based on the decision data;

transmitting, by the computing device, the transaction allowability data to the first device in response to the received purchase data.
13. (Canceled)
14. (Currently Amended) The method of claim 12, wherein determining whether the at least one purchase transaction is fraudulent comprises comparing the decision data to the determined value category 
15. (Currently Amended) The method of claim 12, wherein the plurality of conditions comprises:
at least one condition that the at least one purchase transaction is associated with at least one value category; and
at least one condition that the at least one purchase transaction is associated with at least one risk category.
16. (Canceled) 
17. (Original) The method of claim 12, wherein determining the plurality of features comprises applying at least one machine learning process to the at least one transaction and the at least second value.
18. (Currently Amended) A non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor of a computing device, cause the computing device to perform operations comprising:
receiving purchase data from a first device over a communication network, wherein the received purchase data comprises information associated with 
generating at least a first value based on the received purchased data, wherein the at least first value comprises information about whether the at least one purchase transaction is fraudulent; 
determining a value category for the at least one purchase transaction based on the at least [[a]] first value wherein determining the value category further comprises:
applying, using a first machine learning process, each of a plurality of models to the at least one purchase transaction to generate a model score for each of the plurality of models;
determining a model category for each of the plurality of models based on the corresponding model score; and
determining the value category for the at least one purchase transaction based on the determined model categories;
determining a plurality of features associated with second machine learning process to the purchase data and the first value, wherein each feature of the plurality of features is associated with at least a second value;
determining a risk category for each of the plurality of features based on applying at least one binning process to the at least second value;
generating decision data based on the determined value category comprises information associated with a plurality of conditions for determining whether the at least one purchase transaction is fraudulent;
determining whether the at least one purchase transaction is fraudulent based on the decision data;
generating transaction allowability data associated with in response to determining that the at least one purchase transaction is based on the decision data; or
generating transaction allowability data associated with in response to determining that the at least one purchase transaction is  based on the decision data; and
transmitting the transaction allowability data to the first device in response to the received purchase data.
19. (Canceled)
20. (Currently Amended) The non-transitory computer readable medium of claim 18 further comprising instructions stored thereon that, when executed by the at least one processor, further cause the computing device to perform operations comprising applying at least one machine learning process to the at least one transaction and the at least second value.
21. (Currently Amended) The system of claim 1, wherein determining the value category for the at least one purchase transaction based on the at least first value further comprises:
determining whether the first value is within a first range or a second range;
determining a first value category for the at least one purchase transaction when the first value is within the first range; and
determining a second value category for the at least one purchase transaction when the first value is within the second range.
22. (Currently Amended The method of claim 12, wherein determining the value category for the at least one purchase transaction based on the at least first value further comprises:
determining whether the first value is within a first range or a second range;
determining a first value category for the at least one purchase transaction when the first value is within the first range; and
determining a second value category for the at least one purchase transaction when the first value is within the second range.
23. (Currently Amended) The non-transitory computer readable medium of claim 18 further comprising instructions stored thereon that, when executed by the at least one processor, further cause the computing device to perform operations comprising:
determining whether the first value is within a first range or a second range;
determining a first value category for the at least one purchase transaction when the first value is within the first range; and
determining a second value category for the at least one purchase transaction when the first value is within the second range.
Reasons for Allowance
The application is directed to security. The instant claims are directed to a computing device, a method and a non-transitory computer readable medium. Specifically applicant teaches receiving purchase data associated with at least one purchase transaction from a first device over a communication network, determining whether the at least one purchase transaction is fraudulent, generating allowance data for the at least first purchase transaction based on determining that the first purchase transaction is not fraudulent; and transmitting the allowance data in response to the received purchase data. However, this is taught by Rich (2014/0122336A1: ¶¶34, 40-42, 57-58). Also, applicant teaches generating at least a first value based on the received purchase data, determining a value category for the at least one purchase transaction based on the at least first value via a machine learning process, determining a plurality of features associated with the at least first value via the machine learning process. However, this is taught by Agrawal (2018/035006A1: ¶¶56, 59-60-61, 67, 80-82, 91, 116). Furthermore, applicant teaches applying each of a plurality of models to the at least one purchase transaction to generate a model score for each of the plurality of models, determining a model category for each of the plurality of models based on the corresponding model score and determining the value category for the at least one purchase transaction based on the determined model categories. However, this is taught by Adjaoute (US 10,896,421B2: 9:30-67, 10:17-33) Additionally, applicant teaches applying a binning process to the value. However, this is taught by Zoldi ‘025 (US 10510025B2: 4:50-5:5).   Moreover, applicant teaches generating decision data based on multiple elements. However, this is taught by Alkemper (US 2006/0224399A1: ¶53).

However, the prior art, neither single nor in combination, does not teach nor fairly suggestion:
…generate at least a first value based on the received purchased data…
determine a value category for the at least one purchase transaction based on the at least first value, wherein determining the value category further comprises:
applying, using a first machine learning process, each of a plurality of models to the at least one purchase transaction to generate a model score for each of the plurality of models;
determining a model category for each of the plurality of models based on the corresponding model score; and
determining the value category for the at least one purchase transaction based on the determined model categories;
determine a plurality of features associated with the first value based on applying a second machine learning process to the purchase data and the first value, wherein each feature of the plurality of features is associated with at least a second value;
determine a risk category for each of the plurality of features based on applying at least one binning process to the at least second value;
generate decision data based on the determined value category and the determined risk categories associated with the plurality of features, wherein the decision data comprises information associated with a plurality of conditions for determining whether the at least one purchase transaction is fraudulent…

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.K./            Examiner, Art Unit 3685 

/JOHN W HAYES/            Supervisory Patent Examiner, Art Unit 3685